Citation Nr: 1756399	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-19 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a respiratory condition.

2. Entitlement to service connection for a lower back disability.

3. Entitlement to service connection for a bilateral knee condition.

4. Entitlement to service connection for a bilateral foot condition.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, KY that, in pertinent part, denied entitlement to service connection for a respiratory disability, a lower back condition, and bilateral knee and foot conditions. Jurisdiction has subsequently been transferred to the RO in Montgomery, Alabama.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded VA examinations to assess the nature and etiology of his claimed disabilities.  A September 2010 VA examination for PTSD reports a medical history of gout, arthritis, chronic pain, and frequent episodes of pneumonia.  At the April 2017 hearing, the Veteran testified that his orthopedic disabilities were due to impact injuries from working as a door gunner in service, which required firing large weapons, and repeatedly suffering hard impacts upon abrupt landing of aircraft.  He testified that has been diagnosed with a herniate disc, and post-service treatment reports also show a diagnosis of left knee degenerative changes. 
In reference to the bilateral foot disability claim, service treatment records show that the Veteran was treated for blisters and rashes on both feet.  During the April 2017 hearing, the Veteran testified that he currently has bilateral foot symptoms inclusive of blisters, sores, pain when walking, as well as balance issues.  He attests his skin symptoms began in service.  As noted above, there is also a suggestion the Veteran suffers from gout.

With respect to the Veteran's respiratory disability claim, the Veteran was treated for asthma in 2010, and reported a history of pneumonia at the April 2017 hearing.  The Veteran's service treatment records note that on May 17, 1968, he was assessed as having right middle lobe pneumonia.  On July 7, 1967, the Veteran was treated for cough and chest pain.  At the April 2017 hearing, the Veteran also reported passing out on a plane during service due to respiratory problems.  

The Board believes that spine, knee, foot and respiratory examinations should be scheduled to clarify any current diagnoses, and to inform as to whether any current disability is related to service.  

Furthermore, during his April 2017 hearing, the Veteran testified that he was treated for the claimed disabilities at the VA medical center in Childersburg, Alabama.  The Veteran also noted he received shots for his spine from VA and private physicians in the 1970s and early 1980s, at least twice a year.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone at a VA facility, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159(c) (2017).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Finally, the Veteran should be afforded an opportunity to submit any records of private treatment that are not already associated with the file.  



Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit, or provide a release for relevant records of treatment from his private physicians.  If he provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  

2. Ask the Veteran to clarify where he obtained VA treatment for his spine in the 1970s and early 1980s.  Obtain copies of records pertaining to any relevant treatment the Veteran has received from VA during this time period, as well as all relevant records of VA care from VA's facility in Childersburg, Alabama.

3. Arrange to have the Veteran scheduled for VA spine examination.  The claims file must be made available to, and reviewed by the examiner.  The examiner should take a history from the Veteran as to the progression of his back symptoms.  After review of the record, interview of the Veteran, and examination, the examiner should respond to each of the following:

a) Does the Veteran have a current thoracolumbar spine disability, to include a herniated disc?  

b) For each thoracolumbar spine disability diagnosed, is it at least as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to his period of service, to specifically include impact injuries sustained in performance of duties as a door gunner, as he so describes?  Please comment upon the Veteran's reported history of having onset of pain in service, and his reported treatment with shots in the 1970s and 1980s.

All opinions should be supported with a thorough medical explanation.

4.  Arrange to have the Veteran scheduled for VA knee examination.  The claims file must be made available to, and reviewed by the examiner.  The examiner should take a history from the Veteran as to the progression of his knee symptoms.  After review of the record, interview of the Veteran, and examination, the examiner should respond to each of the following:

a) Does the Veteran have current right and left knee disabilities, to include arthritis?  

b) For each knee disability diagnosed, is it at least as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to his period of service, to specifically include impact injuries sustained in performance of duties as a door gunner, as he so describes?  

All opinions should be supported with a thorough medical explanation.

5.  Arrange to have the Veteran scheduled for VA foot examination.  The claims file must be made available to, and reviewed by the examiner.  The examiner should take a history from the Veteran as to the progression of his foot symptoms.  After review of the record, interview of the Veteran, and examination, the examiner should respond to each of the following:

a) Does the Veteran have a current foot disability, to include gout, and/or a skin disability?  

b) For each orthopedic foot disability diagnosed, including gout, is it at least as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to his period of service, to specifically include impact injuries sustained in performance of duties as a door gunner, as he so describes?  

If a skin disability is diagnosed, is it at least as likely as not that such disability had its onset in, or is otherwise related to his period of service, to include his in-service treatment for blisters and rashes of the feet?  

All opinions should be supported with a thorough medical explanation.

6.  Arrange to have the Veteran scheduled for VA respiratory examination.  The claims file must be made available to, and reviewed by the examiner.  The examiner should take a history from the Veteran as to the progression of his respiratory symptoms.  After review of the record, interview of the Veteran, and examination, the examiner should respond to each of the following:

a) Does the Veteran have a current respiratory disability, to include chronic pneumonia or asthma?  

b) For each respiratory disability diagnosed, is it at least as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to his period of service, to specifically include treatment for coughs, chest pain and pneumonia as noted in his service-treatment records?  Please comment upon the Veteran's reported history of having passed out on a plane due to a respiratory problem in service.

All opinions should be supported with a thorough medical explanation.

7. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




